       Case:17-60517-EJC Doc#:54 Filed:01/22/19 Entered:01/22/19 10:49:35                                Page:1 of 1


        IT IS ORDERED as set forth below:




        Date: January 22, 2019



_____________________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                                            Southern District of Georgia

  In re:                                                                          Case No.: 17−60517−EJC
  Jennifer Price Averett and Robert Wesley Averett
         Debtors                                                                  Judge: Edward J. Coleman III
                                                                                  Chapter: 13

                       ORDER APPOINTING ATTORNEY/SPECIAL COUNSEL


     The Application of the Debtor for appointment of James W. Hurt, Jr. as attorney/special counsel for the Debtor
  having been considered and it appearing to the Court that the employment of James W. Hurt, Jr. is necessary and
  beneficial to this estate,

    It further appearing that the attorney/special counsel has no adverse interest to those of this estate, and that the
  employment is proper,

     IT IS ORDERED that the Debtor is authorized to employ the services of James W. Hurt, Jr. as attorney/special
  counsel for the Debtor subject to objection by any party in interest within twenty−one (21) days of the date hereof.
  The compensation of such attorney/special counsel will be later fixed and determined by the Court in such manner as
  the Court may from time to time direct after notice to creditors.

      As a non−member of the Bar of this Court, counsel's appointment as special counsel under 11 U.S.C. Section
  327(a) is limited to non−bankruptcy litigation. Any pleadings seeking approval of a compromise or settlement of such
  litigation must be filed by Debtor's bankruptcy counsel. Special counsel shall attend as a witness in any hearing set to
  consider approval of such compromise.


                                                    [END OF DOCUMENT]

  B−04SCe [07/14]
